DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 22JUN2022 has been entered. Claims 1, 2, 5 - 8, 10 – 13, and 15 - 17 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 22JUN2022 have been fully considered but they are not persuasive:

Argument 1: “Gould et al. does not disclose teach or suggest giving the user the ability to select the types of disasters that they want to receive alerts for. Thus, Gould et al. does not disclose all of the features recited in amended independent claims 1, 8 and 13. Furthermore, it is respectfully submitted that Williams does not overcome the deficiencies of Gould et al. Thus, it is respectfully submitted that amended independent claims 1, 8 and 13 are not obvious in view of Gould et al. and Williams.”
Response 1: Necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to Independent Claims 1, 8, and 13 have changed. Applicant’s arguments with respect to Independent Claims 1, 8, and 13 have been fully considered but are now moot as they do not apply to the references or reference combinations being used in the current rejection.

Drawings

The drawings are objected to because FIG. 2 is missing the line/connection between 215 and 210 (as per line/connection between 170 and 180 FIG. 1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5 - 8, 10 – 13, and 15 - 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As underlined in exemplary Independent Claim 1 (below), Independent Claims 1, 8, and 13 recite the limitation “the outputted measurement information.” There is insufficient antecedent basis for this limitation in the claim.
a unit configured to generate personalized disaster information by combining the outputted measurement information with the necessary disaster information; and

Appropriate correction is required.

Examiner’s Notes

The Examiner notes that the use of “regenerate” in Independent claims 1, 8, and 13 (as underlined below in exemplary Independent Claim 1 below) implies the personalized disaster information has been previously “generated.” Use of “generate” is suggested.
wherein the disaster information regeneration server is configured to combine the basic disaster information with measurement information associated with a personal interest to regenerate personalized disaster information specific to the personal interest and provide the personalized disaster information to a personal terminal

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 12, 13, and 17 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0185897  to GOULD et al. (hereinafter “GOULD”) in view of U.S. Patent Publication 2006/0059512 to PUGEL.

Regarding Claim 1 (Currently Amended), GOULD discloses a system for providing personalized disaster information comprising:
a disaster information regeneration server configured to receive basic disaster information transmitted from a disaster information issuing source (As is well known, the Emergency Alert System (EAS) is designed to allow for the rapid and widespread dissemination of information relating to a national or local emergency to the general public. EAS messages are transmitted for either national, state or local emergencies or other events. Examples of these emergencies or events include: severe weather watch/storm warning, flash floods, earthquakes/tsunami, and war or other "man made" emergencies. [¶ 0006] … The EAS was designed in part by the Federal Communications Commission (FCC) in cooperation with the National Weather Service (NWS) and the Federal Emergency Management Agency (FEMA). [¶ 0007] … EAS subsystem 214 also contains one or more servers 244 that operate in conjunction with other servers in the network in order to transmit emergency messages/content to the client devices 110, 221, [¶ 0161] … The emergency alert data received by the network is typically made available by governmental agencies. [¶ 0178]),
wherein the disaster information regeneration server is configured to combine the basic disaster information with measurement information associated with a personal interest to regenerate personalized disaster information specific to the personal interest and provide the personalized disaster information to a personal terminal (client location apparatus capable of processing data associated with a plurality of substantially portable client devices is disclosed. … said apparatus comprises: a processor; a storage device in data communication with said processor; and a computer program stored at least partly on said storage device and operative to run on said processor. The computer program is adapted to: obtain first data relating to the current locations of said individual ones of said plurality of client devices; and correlate said first data with location data associated with an emergency alert with said first data to identify at least one of said client devices prospectively affected by said emergency alert. [¶ 0065] … correlation further comprises correlating second data uniquely associated with one or more substantially portable client devices and indicating the one or more geographic locations of interest specified by a user of said one or more client devices, with said first data. [¶ 0071] … The mobile device comprises for example an IP-enabled mobile device, and said evaluation comprises comparison of location data associated with at least one of said alerts to said data relating to said mobile client device. [¶ 0083] … a storage apparatus comprising a computer-readable medium, the medium having at least one computer program … the at least one program comprises a plurality of instructions which are configured to, when executed by a computerized apparatus: receive geolocation data relating to one or more mobile client devices associated with users of a content-based network, obtain an alert, and evaluate the alert and the received geolocation data to determine which if any of the mobile client devices should receive the alert. [¶ 0099] … The client location database 227… is a database … to enable client devices 110, 221 to register to receive EAMs. … allows a subscriber … to specify and customize his/her EAM "experience" and delivery parameters, including specifying locations of interest. [¶ 0196] … client location database 227 may enable a subscriber to … change the geographical areas for which he would like to receive EAMs, such as when going on vacation, or when moving to another area. Billing address zip codes, city/state names, GPS coordinates, IP addresses … and any other physical location information for subscribers may also be maintained. [¶ 0199] … the user may specify a preference for receiving certain types of EAMs, whether for a particular geographic area or areas, or alternatively irrespective of areas. For example, in one variant, a network subscriber specifies that they wish to receive alerts for all hurricanes or cyclones, irrespective of geographic location. In another example, the user specifies that they wish to receive only National Weather Service (NWS) bulletins, notices or alerts for their area or areas of interest. [¶ 0204]. The Examiner notes that: 1) consistent with e.g., ¶ 0034 of the present published Specification, and without claim or requirement as to what is – or is not – “measurement information,” measurement information is interpreted as including location information (as e.g., “measured” by a GPS location sensor and such as “locations” that might include an interest area such as a school, a hospital, a multi-dense facility, or the like); 2) it is unclear how the disaster information regeneration server is aware of the measurement information associated with a personal interest  (i.e., there is no claim or requirement as to the information associated with a personal interest being received by - or preconfigured in – the server))
wherein the disaster information regeneration server comprises a plurality of units which are executed by a processor which is connected to a storage unit, the units comprising:
a unit configured to collect, store, and manage a personal interest for each individual user …; a unit configured to collect measurement information associated with each personal interest (the at least one computer program further comprises a user interface, said user interface adapted to receive information from a user of said client device regarding one or more locations of interest to said user and for which said user wishes to receive emergency alert data. [¶ 0055] … emergency data registration apparatus … comprises: a storage device, said storage device adapted to store said plurality of data relating to said individual ones of said plurality of client devices … a processor in data communication with said storage device and adapted to run at least one computer program … adapted to: compile a plurality of data relating to the location of individual ones of said plurality of client devices … designate said one or more correlated client devices for delivery of emergency alert data. [¶ 0057] … the apparatus further comprises apparatus configured to receive information from at least one user of said network indicating one or more geographic areas of interest. [¶ 0062] … receiving emergency alert data relating to at least a first location of interest to said user. [¶ 0073] … VRS devices perform correlation or mapping of the EAM particulars (e.g., areas of relevance, etc.) to the subscriber's IVDs and locations of interest as maintained in a database, thereby determining which IVDs should receive which EAMs. [¶ 0145] … the present invention contemplates sending emergency data to a variety of different types of client devices 110, 221 which have previously established an interest in receiving emergency data for various locations through registration with a client location database 227. The devices which may send information to the database 227 include … laptop or handheld computers, smartphones. [¶ 0192] … As shown in FIG. 2c, the exemplary server 234, 244 generally comprises an IP-based server module including a digital processor(s) 235, RAM 239, mass storage device 236, and a plurality of interfaces 238 for connection with other network apparatus such as LANs. [¶ 0180] … the formatted EAM is transmitted (e.g., broadcast, unicast, or multicast) to the specific subscribers in the area which the EAM pertains. [¶ 0232]. The Examiner notes that “unit(s) configured to …” is interpreted consistent with e.g., ¶ 0049 of the present published Specification and as described in Claim Interpretation (above)):
a unit configured to match associated measurement information to a personal interest by receiving basic disaster information issued by an issuing source and analyzing the personal interest (The at least one computer program is adapted to: compile a plurality of data relating to the location of individual ones of said plurality of client devices; correlate one or more of said individual ones of said client devices to a single user account; and designate said one or more correlated client devices for delivery of emergency alert data. [¶ 0057] … said computer program is further adapted to receive third data relating to one or more locations of interest to respective owners of said individual ones of said plurality of client devices, and said computer program is further configured to correlate second emergency alert data relating to said one or more locations of interest with at least one of said at least one prospectively affected client devices. [¶ 0068] … The VRS devices perform correlation or mapping of the EAM particulars (e.g., areas of relevance, etc.) to the subscriber's IVDs and locations of interest as maintained in a database, thereby determining which IVDs should receive which EAMs. [¶ 0145] … the formatted EAM is transmitted (e.g., broadcast, unicast, or multicast) to the specific subscribers in the area which the EAM pertains. [¶ 0232]. The Examiner notes that “unit(s) configured to …” is interpreted consistent with e.g., ¶ 0049 of the present published Specification and as described in Claim Interpretation (above));
a unit configured to extract necessary disaster information having a content necessary to be provided to a personal terminal by receiving and analyzing the basic disaster information …; a unit configured to generate personalized disaster information by combining the outputted measurement information with the necessary disaster information; and a unit configured to transmit the generated personalized disaster information to a personal terminal (obtain first data relating to the current locations of said individual ones of said plurality of client devices; and correlate said first data with location data associated with an emergency alert with said first data to identify at least one of said client devices prospectively affected by said emergency alert. [¶ 0065] … correlation further comprises correlating second data uniquely associated with one or more substantially portable client devices and indicating the one or more geographic locations of interest specified by a user of said one or more client devices, with said first data. [¶ 0071] … a storage apparatus comprising a computer-readable medium, the medium having at least one computer program … the at least one program comprises a plurality of instructions which are configured to, when executed by a computerized apparatus: receive geolocation data relating to one or more mobile client devices associated with users of a content-based network, obtain an alert, and evaluate the alert and the received geolocation data to determine which if any of the mobile client devices should receive the alert. [¶ 0099] … The client location database 227… is a database … to enable client devices 110, 221 to register to receive EAMs. … allows a subscriber … to specify and customize his/her EAM "experience" and delivery parameters, including specifying locations of interest. [¶ 0196] … client location database 227 may enable a subscriber to … change the geographical areas for which he would like to receive EAMs, such as when going on vacation, or when moving to another area. Billing address zip codes, city/state names, GPS coordinates, IP addresses … and any other physical location information for subscribers may also be maintained. [¶ 0199] … the user may specify a preference for receiving certain types of EAMs, whether for a particular geographic area or areas, or alternatively irrespective of areas. For example, in one variant, a network subscriber specifies that they wish to receive alerts for all hurricanes or cyclones, irrespective of geographic location. In another example, the user specifies that they wish to receive only National Weather Service (NWS) bulletins, notices or alerts for their area or areas of interest. [¶ 0204] … … As shown in FIG. 2c, the exemplary server 234, 244 generally comprises … a digital processor(s) 235, RAM 239, mass storage device 236, and a plurality of interfaces 238 for connection with other network apparatus such as LANs. [¶ 0180] … the formatted EAM is transmitted (e.g., broadcast, unicast, or multicast) to the specific subscribers in the area which the EAM pertains. [¶ 0232]. The Examiner notes that “unit(s) configured to …” is interpreted consistent with e.g., ¶ 0049 of the present published Specification and as described in Claim Interpretation (above))

While GOULD does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, PUGEL teaches:
a unit configured to collect, store, and manage a personal interest for each individual user including disaster type information and disaster area information; a unit configured to extract necessary disaster information having a content necessary to be provided to a personal terminal by receiving and analyzing the basic disaster information according to at least the disaster type information and the disaster area information (Certain apparatuses are capable of receiving emergency alert signals provided by sources such as the NWS and NOAA, and provide an emergency alert function using Specific Area Message Encoding (SAME) technology. Apparatuses using SAME technology typically require a user to perform a setup process for the emergency alert function by selecting items such as one or more geographical areas of interest, and one or more types of emergency events which activate the emergency alert function. Once the setup process is complete, the emergency alert function may be activated when incoming emergency alert signals including SAME data indicate the occurrence of an emergency event which corresponds to the geographical area(s) and types of emergency event selected by the user during the setup process. When the emergency alert function is activated, an alert output such as an audio and/or visual message may be provided to alert individuals of the emergency event. [¶ 0006])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of GOULD with that of PUGEL for techniques for providing alert outputs … increase[ing] the likelihood that users receive important information concerning emergency events. (PUGEL: ¶ 0009)

Regarding Claim 7 (Original), the combination of GOULD and PUGEL teaches the system of claim 1.
GOULD further discloses:
wherein one or more pieces of the personalized disaster information are generated for each individual (emergency data registration apparatus … the apparatus is for use in a content-based network, and is capable of determining the location of a plurality of client devices and storing information relating thereto, and comprises: a storage device, said storage device adapted to store said plurality of data relating to said individual ones of said plurality of client devices; and a processor in data communication with said storage device and adapted to run at least one computer program thereon. The at least one computer program is adapted to: compile a plurality of data relating to the location of individual ones of said plurality of client devices; correlate one or more of said individual ones of said client devices to a single user account; and designate said one or more correlated client devices for delivery of emergency alert data. [¶ 0057])

Regarding Claim 8 (Currently Amended), the features of Apparatus Claim 8 are essentially the same as System Claim 1 with a GOULD further disclosing the apparatus comprising:
a unit configured to collect, store, and manage a personal interest for each individual user;
a unit configured to collect measurement information associated with each personal interest;
a unit configured to match associated measurement information to the personal interest by receiving basic disaster information issued by an issuing source and analyzing the personal interest;
a unit configured to generate personalized disaster information by combining the matched measurement information with the basic disaster information; and
a unit configured to transmit the generated personalized disaster information to a personal terminal.

(As used herein, the terms "microprocessor" and "digital processor" are meant generally to include all types of digital processing devices including, without limitation, digital signal processors (DSPs), reduced instruction set computers (RISC), general-purpose (CISC) processors, microprocessors, gate arrays (e.g., FPGAs), PLDs, reconfigurable compute fabrics (RCFs), array processors, secure microprocessors, and application-specific integrated circuits (ASICs). [¶ 0131] … As shown in FIG. 2c, the exemplary server 234, 244 generally comprises an IP-based server module including a digital processor(s) 235, RAM 239, mass storage device 236, and a plurality of interfaces 238 for connection with other network apparatus such as LANs. [¶ 0180] … the formatted EAM is transmitted (e.g., broadcast, unicast, or multicast) to the specific subscribers in the area which the EAM pertains. [¶ 0232]. The Examiner notes that: 1) “unit(s) configured to …” is interpreted consistent with e.g., ¶ 0049 of the present published Specification and as described in Claim Interpretation (above); and 2) no actual “measuring/measurement” is claimed.)
Therefore, Claim 8 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 12 (Original), the features of Apparatus Claim 12 are essentially the same as System Claim 7 with the Apparatus of Claim 8 performing in the System of Claim 1 above. Therefore, Claim 12 is rejected on the same grounds and motivation as Claim 7.

Regarding Claim 13 (Currently Amended), the features of Method Claim 13 are essentially the same as System Claim 8 with the Method of Claim 13 being performed by the System of Claim 1 above. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 8.

Regarding Claim 17 (Original), the features of Method Claim 17 are essentially the same as System Claim 7 with the Method of Claim 13 being performed by the System of Claim 1 above. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 7.

Claims 2, 5, 10, and 15 rejected under 35 U.S.C. 103 as being unpatentable over GOULD and PUGEL in view of U.S. Patent Publication 2014/0368341 to WILLIAMS.

Regarding Claim 2 (Currently Amended), the combination of GOULD and PUGEL teaches the system of claim 1.
GOULD further discloses:
wherein the disaster information regeneration server is further configured to, when the basic disaster information is not issued,
collect a personal interest prior to a disaster (correlation further comprises correlating second data uniquely associated with one or more substantially portable client devices and indicating the one or more geographic locations of interest specified by a user of said one or more client devices, with said first data. [¶ 0071] … The EAS of the invention … enables distribution of emergency alert messages (EAMs) and associated data to the various different client devices … based on, inter alia, the relevance of the EAM to a particular subscriber's locations of interest. [¶ 0144] … The client location database 227… is a database … to enable client devices 110, 221 to register to receive EAMs. … allows a subscriber … to specify and customize his/her EAM "experience" and delivery parameters, including specifying locations of interest. [¶ 0196] … … client location database 227 may enable a subscriber to … change the geographical areas for which he would like to receive EAMs, such as when going on vacation, or when moving to another area. Billing address zip codes, city/state names, GPS coordinates, IP addresses … and any other physical location information for subscribers may also be maintained. [¶ 0199] … the user may specify a preference for receiving certain types of EAMs, whether for a particular geographic area or areas, or alternatively irrespective of areas. For example, in one variant, a network subscriber specifies that they wish to receive alerts for all hurricanes or cyclones, irrespective of geographic location. In another example, the user specifies that they wish to receive only National Weather Service (NWS) bulletins, notices or alerts for their area or areas of interest. [¶ 0204]. The  Examiner notes that: 1) any server collecting both personal interest prior to a disaster and measurement information meets the claim requirement; and 2) GOULD’s reception of preference information is not predicated on nor require, mandate, or necessitate the reception of (at any point in time) basic disaster information from an issuing source.)

While GOULD discloses: [utilizing] measurement information associated with the personal interest in advance (the device further comprises apparatus adapted to provide information as to the current physical or geographic location of said client device to said network entity over said IP network. [¶ 0055] … It will be appreciated that many types of information can be used (and in conjunction) as a basis for differentiating message delivery and/or content, such as e.g., subscriber latitude/longitude, GPS coordinates, street address, elevation above sea level, etc. … the MSO could feasibly pre-store at a location database 227 or other storage entity such information for each device ID/MAC address, and hence tailor the alert warnings for a heavy rain storm primarily to low-lying areas. Myriad other such "tailoring" approaches are possible according to the present invention. [¶ 0203] … the user may specify a preference for receiving certain types of EAMs, whether for a particular geographic area or areas, or alternatively irrespective of areas. For example, in one variant, a network subscriber specifies that they wish to receive alerts for all hurricanes or cyclones, irrespective of geographic location. In another example, the user specifies that they wish to receive only National Weather Service (NWS) bulletins, notices or alerts for their area or areas of interest. In still another example, the user may specify to receive U.S Geologic Survey (USGS) alerts or data regarding incipient or recent earthquake events in Southern California, irrespective of particular location of each event (but specifying a region generally). [¶ 0204]. The  Examiner notes that without claim or requirement as to what is – or is not – “measurement information,” measurement information is interpreted as including location information (e.g., as may be collected by GPS location sensors), the combination of GOULD and PUGEL does not explicitly teach actual collection, i.e.:
collect measurement information associated with the personal interest in advance.

However, in the same field of endeavor, WILLIAMS teaches disclose:
collect measurement information associated with the personal interest in advance (The processing unit 130 can include at least one processor 150 and memory 160 and can communicate with one or more sensors 170 associated with the cloud connected vehicle 110. … the sensors 170 can include accelerometers, temperature gauges, pressure gauges, vibration sensors, gyroscopes, global positioning system (GPS), or any number of sensors … Data acquired by the sensors 170, (e.g., temperature, pressure, acceleration, vibration, location, etc.) can be collected by the processing unit 130 … the processing unit 130 can send the sensed data to the cloud based server 120. [¶ 0020] … The cloud based server 120 can use this information to alert emergency response systems to the given area. [¶ 0023] … the present system 100 can be used as an early warning system. For example, the cloud based server 120 can receive data and information from seismic activity monitors, such as the USGS, indicating that an earthquake is either about to occur or is occurring. The cloud based server 120 can collect and process this information, such as in at least near real-time, and generate information which can be distributed to at least some people and business which will potentially be affected by the earthquake. [¶ 0027] … In addition, the cloud based server 120 can limit the distribution of the earthquake related information to only external sources and cloud connected vehicle 110 which are either within or near the earthquake danger zone.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of GOULD and PUGEL with that of WILLIAMS for advantage to improve collecting and sending data and information related to an earthquake, including earthquake warnings, areas affected by the earthquake, and earthquake damage. The system, methods and articles described herein can improve human welfare by at least improving time allowed for people and businesses to prepare for an earthquake, in addition to improved emergency response, such as to damaged structures and injured people. (WILLIAMS: ¶ 0016)

Regarding Claim 5 (Original), the combination of GOULD and PUGEL teaches the system of claim 1.
While the combination of GOULD and PUGEL does not explicitly teach, or is not relied on to teach, in the same field of endeavor WILLIAMS teaches:
wherein the measurement information comprises information measured by a measurer or a sensor associated with the personal interest (sensors 170 can include accelerometers, temperature gauges, pressure gauges, vibration sensors, gyroscopes, global positioning system (GPS), or any number of sensors … Data acquired by the sensors 170, (e.g., temperature, pressure, acceleration, vibration, location, etc.) can be collected by the processing unit 130 … the processing unit 130 can send the sensed data to the cloud based server 120. [¶ 0020] … The cloud based server 120 can use this information to alert emergency response systems to the given area. [¶ 0023])

Motivation to combine the teaching of GOULD and PUGEL with that of WILLIAMS given in Claim 2 above.

Regarding Claim 10 (Original), the features of Apparatus Claim 10 are essentially the same as System Claim 5 with the Apparatus of Claim 8 performing in the System of Claim 1 above. Therefore, Claim 10 is rejected on the same grounds and motivation as Claim 5.

Regarding Claim 15 (Original), the features of Method Claim 15 are essentially the same as System Claim 5 with the Method of Claim 13 being performed by the System of Claim 1 above. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 5.

Claims 6, 11, and 16 rejected under 35 U.S.C. 103 as being unpatentable over GOULD and PUGEL in view of U.S. Patent Publication 2014/0313014 to HUH et al. (hereinafter “HUH”).

Regarding Claim 6 (Currently Amended), the combination of GOULD and PUGEL teach the system of claim 1.
While the combination of GOULD and PUGEL does not explicitly teach, or is not relied on to teach, in the same field of endeavor HUH teaches:
wherein the necessary disaster information extraction unit is configured to extract disaster information having a content necessary to be transmitted to a personal terminal by receiving and classifying the basic disaster information according to at least one item of a disaster start date and time, and an urgent level of a disaster (Identifying the at least one digital signage terminal to which the emergency alert message needs to be transferred may include extracting information about the type of emergency, the urgency of the emergency, the seriousness of the emergency, and an area where the emergency has an influence from the emergency message; and determining the at least one digital signage terminal to which the emergency alert message needs to be transferred based on the extracted information. [¶ 0018] … The emergency alert prioritization unit 1211 functions to determine the priority of an emergency alert and to convert the determined priority into data. For example, the emergency alert prioritization unit 1211 may determine the type of emergency based on information received from the digital signage terminal and/or a national emergency alert center, and assigns a priority to a corresponding emergency alert based on the urgency of a corresponding emergency. [¶ 0065] … The emergency alert message according to this embodiment of the present invention may include a message ID, a terminal/group ID, emergency type information, emergency level information, emergency state information, emergency occurrence time information, emergency announcement time information, emergency occurrence location information, emergency range information, emergency message, display type information, shelter identification information, evacuation direction indication information, evacuation direction indication supplementary information, evacuation distance information, and/or shelter map identification information. [¶ 0124] … The emergency level information is indicative of the level of urgency of an emergency. For example, the emergency level information may be indicative of information, such as "very urgent," "urgent," "cautious," "normal," and/or "requiring the monitoring of a change in situation." [¶ 0128]. The Examiner notes that “unit(s) configured to …” is interpreted consistent with e.g., ¶ 0049 of the present published Specification and as described in Claim Interpretation (above))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of GOULD and PUGEL with that of HUH for advantage of providing optimum information for the avoidance of an emergency situation to a user in the emergency situation. (HUH: ¶ 0163)

Regarding Claim 11 (Currently Amended), the features of Apparatus Claim 11 are essentially the same as System Claim 6 with the Apparatus of Claim 8 performing in the System of Claim 1 above. Therefore, Claim 11 is rejected on the same grounds and motivation as Claim 6.

Regarding Claim 16 (Currently Amended), the features of Method Claim 16 are essentially the same as System Claim 6 with the Method of Claim 13 being performed by the System of Claim 1 above. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 6.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is 571-270-1279.  The examiner can normally be reached 9:00 am - 6:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/
Examiner, Art Unit 2644